UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 96-60774
                           Summary Calendar



                            CHARLES LUCAS,

                                                           Petitioner,


                                VERSUS


               LOUISIANA INSURANCE GUARANTY ASSOCIATION;
               DIRECTOR, OFFICE OF WORKER’S COMPENSATION
                  PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                                           Respondents.




                Petition for Review of an Order of the
                         Benefits Review Board
                               (95-2044)

                             July 29, 1997

Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

      Charles Lucas, claimant, petitions this Court for review of

the Decision and Order issued by Administrative Law Judge Richard

Avery which modified the status of claimant’s disability from

permanent total to permanent partial and was issued on July 12,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1995. On September 12, 1996, the Benefits Review Board administra-

tively affirmed the decision of the administrative law judge

pursuant to the provisions of Public Law 104-134.

       We have carefully reviewed claimant’s brief, the decision of

the administrative law judge, and relevant portions of the record

itself.   We are unable to say that the decision of the administra-

tive    law   judge   is   not   supported   by   substantial   evidence.

Accordingly, the petition for review is DISMISSED.




                                     2